Citation Nr: 9934645	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  96-36 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1940 to 
April 1947 and from January 1955 to February 1971.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


REMAND

The Court has held that there is some duty to advise the 
appellant of the elements necessary for completion of his/her 
application for benefits, pursuant to 38 U.S.C.A. §§ 5103(a), 
5107(a) (1999), depending on the particular facts in each 
case.  See Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Treatment records from the VA Medical Center at Kerrville, 
Texas for the period of July 1994 to August 15, 1995, 
although requested by the RO, are not of record.  The 
appellant, through her representative, maintains that these 
records may bear directly on her claims for entitlement to 
service connection for the cause of the veteran's death and 
for DIC benefits under the provisions of 38 C.F.R. § 1318.  
See Counts v. Brown, 6 Vet. App. 473, 476 (1994).  

Further, VA Manual, M21-1, paragraph 5.25 (a) permits certain 
government documents to be considered as being in the file at 
the date of death even though actually put into the file post 
date of death: a) Evidence in File at Date of Death. Evidence 
"in file" includes the following, even if such reports are 
not reduced to writing or are not physically placed in file 
until after death: (1) Service Department records; (2) 
Reports of VA hospitalization; (3) Reports of treatment of 
examinations in VA medical centers including those in 
outpatient treatment folders; (4) Reports of hospitalization, 
treatment or examinations authorized by VA; and (5) Reports 
of autopsy made by VA on the date of death.  In addition, VA 
Manual, M21-1, paragraph 5.25 (b) states, in relevant part, 
that "[t]he cited regulations [38 C.F.R. § 3.1000(d)(4) and 
§ 3.327(b)(1)] also provide for the acceptance of evidence 
after death for verifying or corroborating evidence 'in file' 
at death."  See 38 C.F.R. § 3.327(b)(1) (1999).  

Title 38, C.F.R. § 3.327(b)(1) deals with scheduling a 
reexamination in a compensation case and provides that any 
hospital report and any examination report from a military 
hospital or from a State, county, municipal or other 
government hospital or recognized private institution which 
contain descriptions, including diagnoses and clinical and 
laboratory findings, adequate for rating purposes, of the 
condition of the organs or body systems for which claim is 
made may be deemed to be included in the term "Department of 
Veterans Affairs examination."  See 38 C.F.R. § 3.327(b)(1) 
(emphasis added).

Moreover, the Court has instructed VA to determine, based 
upon evidence in the veteran's claims file or before the 
Board at the time of the veteran's death, whether, had he 
brought a claim more than 10 years prior to his death, he 
would have been entitled to receive a total disability rating 
for the 10 years immediately preceding his death, thus 
entitling his survivor to DIC benefits under § 1318.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  

In light of the above, the VA and private hospital reports 
from the Kirkwood Manor (New Braunfles, Texas, dated from 
June 1991 to March 1994), the Hilltop Nursing Home (Boerne, 
Texas, dated from April 1994 to June 1994) and the VA Medical 
Center (Kerrville, Texas, dated from June 1994 to August 
1995), clearly fall within the scope of 38 C.F.R. 
§ 3.327(b)(1) and thus within the scope of paragraph 5.25 (b) 
of the VA Manual M21-1.  Thus, taken together, these 
provisions of the VA Manual M21-1 and the Code of Federal 
Regulations require that these reports, even though submitted 
after the veteran's death, nevertheless, be considered.  
Therefore, as additional action by the RO may be helpful in 
either obtaining putative VA and private medical reports or 
documenting information that the reports cannot be obtained, 
the Board determines that further development is warranted.  
See Cuevas v. Derwinski, 3 Vet. App. 542, 548 (1992).

In any event, the VA also has an obligation under 38 U.S.C.A. 
§ 5103(a) to advise the appellant of the evidence necessary 
to complete his or her application for benefits.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
appellant is hereby notified that preliminary review 
indicates that the evidence necessary to her complete 
application for service connection for cause of the veteran's 
death is competent medical evidence of nexus between the 
fatal ailment that caused the veteran's death and a disease 
or injury that is of service origin, such as one or a 
combination of the veteran's service-connected disabilities.  
This evidence may be accomplished through the appellant's 
submission of a statement from a medical professional.  
Id. at 77-80.  Therefore, the appellant is advised that, 
unless the development directed herein coincidentally 
provides evidence on the theories of service connection for 
the cause of the veteran's death, she remains under an 
obligation to provide such evidence.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
his bilateral hearing loss, arthritis 
of the cervical, dorsal, and lumbar 
spine, hands, wrists, elbows, 
shoulders, legs, knees, and ankles 
since August 1985, to specifically 
include records from Kirkwood Manor, 
New Braunfles, Texas (dated for the 
period of June 1991 to March 1994), 
Hilltop Nursing Home (dated for the 
period of April 1994 to June 1994) and 
the VA Medical Center at Kerrville, 
Texas (dated for the period of June 
1994 to August 1995).  After securing 
the necessary authorizations for 
release of non-VA information, the RO 
should obtain the records specifically 
identified by the appellant, and which 
are not already associated with the 
claims file.  Any negative responses 
should be associated with the claims 
file.

2. After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record.  The RO should make a 
specific determination with respect to 
whether the appellant has presented a 
well-grounded claim of entitlement to 
service connection for the cause of 
the veteran's death.  Based on this 
determination, and if appropriate, see 
Morton v. West, 12 Vet. App. 477 
(1999).  In addition, the RO should 
readjudicate the issue of entitlement 
to DIC benefits pursuant to the 
provisions of 38 U.S.C.A. § 1318, with 
consideration of the Court's decision 
in Wingo v. West, supra

3. If the determinations remain adverse 
to the appellant, the appellant and 
her representative should be furnished 
a supplemental statement of the case, 
the applicable law and a full 
explanation of the actions taken on 
her claims, and given a reasonable 
opportunity to respond thereto before 
the record is returned to the Board 
for further review.  

Thereafter, the case should be returned to the Board, if 
otherwise in order, following appropriate appellate 
procedures.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant needs take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

